909 So. 2d 568 (2005)
Ralph THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-4866.
District Court of Appeal of Florida, Fourth District.
August 31, 2005.
Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.

Corrected Opinion
PER CURIAM.
We withdraw our previously issued opinion and substitute the following in its place.
Affirmed. See Wright v. State, ___ So.2d ___, 2005 WL 1398026 (Fla. 4th DCA June 15, 2005).
WARNER, POLEN and HAZOURI, JJ., concur.